COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-18-01113-CV
 Trial Court Cause
 Number:                    18-DCV-251366
 Style:                     In re Fort Bend Independent School District


 Date motion filed*:        October 18, 2019
 Type of motion:            Motion for Extension of Time to File Motion for Rehearing
 Party filing motion:       Real Party in Interest
 Document to be filed:      Motion for Rehearing

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             October 18, 2019
          Number of previous extensions granted:         0
          Date Requested:                                14 days

Ordered that motion is:

             Granted
                   If document is to be filed, document due: November 1, 2019
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Date: October 24, 2019